          Case 1:20-cv-05213-MKV Document 9 Filed 07/16/20 Page 1 of 1



                                                                           USDC SDNY
UNITED STATES DISTRICT COURT
                                                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                           ELECTRONICALLY FILED
 KATIE HOLMES,                                                             DOC #:
                                                                           DATE FILED: 7/16/2020
                            Plaintiff,
                                                                 1:20-cv-05213 (MKV)
                     -against-
                                                                        ORDER
 XO GLOBAL LLC,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of Plaintiff’s Motion to Remand this case to state court [ECF #5],

as well as two letter filings: Defendant’s pre-motion letter in anticipation of its motion to transfer

this case [ECF #7] and Plaintiff’s letter regarding her motion, made in state court, for a

preliminary injunction [ECF #8]. Accordingly,

       IT IS HEREBY ORDERED that Defendant must file and serve on Plaintiff any

opposition to Plaintiff’s motion to remand on or before July 21, 2020 at 12:00PM. Plaintiff must

file and serve on Defendant any reply on or before July 21, 2020 at 4:00PM.

       IT IS FURTHER ORDERED that Plaintiff must submit a letter responsive to Defendant’s

arguments in its pre-motion letter regarding transfer [ECF #8] on or before July 20, 2020.

       IT IS FURTHER ORDERED that the Parties must appear on July 23, 2020 at 12:00PM

for a status conference with the Court. The conference will be held telephonically. To join the

conference, dial 888-278-0296 and enter access code 5195844.

       There will be no extension of these deadlines. Failure to comply with the deadlines may

result in sanctions or dismissal of a claim or defense.

SO ORDERED.
                                                       _________________________________
Date: July 16, 2020                                    MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge
